Citation Nr: 1821940	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as noncompensable prior to May 14, 2010, rated as 10 percent disabling from May 14, 2010 to November 29, 2011, and as 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010, May 2013, and August 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned in February 2018.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the February 2018 hearing, the Veteran asserted his condition has recently worsened.  The Veteran testified to falling twice in the past four or five months due to weakness in his back.  He reported that his VA physician provided an electronic device to call for emergency assistance and directed him to use a walker.  As the Veteran's condition appears to have worsened since his December 2016 VA examinations, a remand for new VA examinations is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board finds the TDIU issue, which is inextricably intertwined with the lumbar spine and right lower extremity issues, must be remanded at this time as well.

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a new VA spine examination to assess the current severity of his service-connected lumbar spine disability.  

The examiner must test range of motion of the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

If the Veteran reports flare-ups, the examiner should indicate whether the Veteran experiences functional loss during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  The examiner should note that the inability to observe the Veteran during a flare-up will be deemed a legally inadequate reason for failing to provide an estimate of functional loss during a flare-up.  In this regard, the examiner must attempt to estimate any additional functional loss in terms of range of motion limitation based on the Veteran's reported symptoms during a flare-up.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  

3.  Schedule the Veteran for a new examination to assess the current severity of the service-connected radiculopathy affecting his right lower extremity.  

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



